Holden, J.
1. A child in possession of land under a parol gift from the father, who was the true owner, the Child having made valuable improvements on the land on the faith of such gift, is the owner of the freehold relatively to all persons except the father and those claiming under him, though such possession of the child may not have continued for seven years. Where the premises are damaged by another, the child is entitled to full compensation, especially when showing affirmatively the acquiescence of the father in the claim of the child, which may be done by introducing in evidence upon the trial of the case a conveyance from the father to the child, made pending the action and passing the absolute title in fee simple in the latter. Fulton County v. Amorous, 89 Ga. 614 (3), 615 (16 S. E. 201).
(а) This is true though the child in the suit for damages alleged that, at the time of the acts complained of producing the damage, he was “seized and possessed in fee simple” of the premises.
(б) If the father had not made the deed above referred to, he might have been able to recover nominal damages; but the execution of the deed barred him of this right.
2. The evidence was sufficient to support the verdict, and the court committed no error in refusing a new trial.

Judgment affirmed.


All the Justices concur.